Published Order Granting Release from Reciprocal Suspension
On March 30, 2017, this Court entered a “Published Order Imposing Reciprocal Discipline,” suspending Respondent from the practice of law in this state based on Respondent’s suspension from the practice of law in the state of Illinois. Respondent has been reinstated to practice law in the foreign jurisdiction, and Respondent’s suspension in this state has been at least as long as the suspension in the foreign jurisdiction, Respondent filed a verified motion for release from reciprocal suspension in Indiana on August 15, 2017, and the Commission has indicated it has no objection.
This Court, being duly advised, GRANTS the motion for release from reciprocal suspension and REINSTATES Respondent as an inactive member of the Indiana bar.
All Justices concur. ■